COBB, Judge.
Carla Riley was sentenced to 180 days in the county jail, a concurrent term of two years community control, and probation. Her sentencing guidelines scoresheet provided for a recommended and permitted *413range of “any nonstate prison sanction.” The statute provides that “... any person sentenced for a felony offense committed after October 1, 1988, whose presumptive sentence is any nonstate prison sanction may be sentenced to community control or to a term of incarceration not to exceed 22 months.” (Emphasis added). § 921.001(5), Fla.Stat. (1989).
Thus, Riley should have been sentenced to either community control or county jail, not both.
REVERSED AND REMANDED FOR RESENTENCING CONSISTENT WITH THIS OPINION.
HARRIS and GRIFFIN, JJ., concur.